DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Amendment
The Amendment filed on 8/19/2022 has been entered. Claims 2 has been canceled, claim 20 and 21 have been added. Claims 1 and 3-21 remain pending in the application. Applicant’s amendments to the claim has overcome previous objection.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shin U.S. Patent Application 20200090393 in view of Knight U.S. Patent Application 20200357180, and further in view of Smith U.S. Patent Application 20170032577.
Regarding claim 18, Shin discloses a  display device based on augmented reality, comprising: 
at least one processor (controller 140) and a memory (storage unit 130); 
the memory stores a computer-executable instruction; and the at least one processor executes the computer-executable instruction stored in the memory (paragraph [0389]: the processor-readable recording medium may be distributed over network-connected computer systems so that code readable by the processor in a distributed fashion can be stored and executed), to enable the at least one processor to:  
acquire a real-time scene image; acquire a head image of the target object from the real-time scene image, wherein the head image of the target object comprises the face image of the target object (paragraph [0233]: The data related to the user may include image data (including the face of the user) and voice data (uttered by the user). The image data including the face of the user may be acquired through a camera of the image acquisition unit 120); 
generate a virtual image of the target object according to the head image (paragraph [0234]: The emotion recognizer 74a may recognize the emotion information of the user based on the data related to the user (S1120); paragraph [0241]: The robot 100 may generate an avatar character by mapping emotion information of the recognized user to the face information of the user included in the data related to the user (S1130)); and 
display the virtual image of the target object in the real-time scene image based on an augmented reality display technology (paragraph [0280]: The robot 100 may display the landmark point of the avatar characters generated on the face of the video call participant in a superimposed manner, or display the entire generated avatar character (S1240); paragraph [0262]: the robot 100 may generate an avatar character by synthesizing a facial expression landmark point image generated in correspondence with recognized emotion information on the face image data of the user, with augmented reality);
wherein the at least one processor is further enabled to: synthesizing the head image with a preset animation material to generate the virtual image of the target object (paragraph [0215]: FIGS. 7 to 10 illustrate examples in which seven types of emotion classes are expressed using a preset animation character and a small number of facial expression landmark points; paragraph [0213]: the avatar character can be generated by selecting one of the basic animation characters that is stored in the storage unit 130 (of the robot 100) or can be received through the communication unit 190, and reflecting the detected facial expression landmark points of the user in the selected character).
Shin discloses all the features with respect to claim 1 as outlined above. However, Shin fails to disclose in a condition that the real-time scene image comprises a face image of a target object explicitly, and the preset animation material comprises a limb animation material or a wearing object material; wherein the generated virtual image of the target object has a limb corresponding to the limb animation material or a wearing object corresponding to the wearing object material.
Knight discloses in a condition that the real-time scene image comprises a face image of a target object (paragraph [0203]: In Process 310 facial feature detection is performed. The approximate location of the face and its internal features can be located using a feature detector trained to locate face features; paragraph [0099]: At step 104 the device reads the view and at step 106 it checks for a recognisable pattern. The device loops until a pattern is detected).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Shin’s to detect face feature as taught by Knight, to provide user with a degree of augmented reality for an improved image or amusement.
Shin as modified by Knight discloses all the features with respect to claim 1 as outlined above. However, Shin as modified by Knight fails to disclose the preset animation material comprises a limb animation material or a wearing object material; wherein the generated virtual image of the target object has a limb corresponding to the limb animation material or a wearing object corresponding to the wearing object material.
Smith discloses the preset animation material comprises a limb animation material or a wearing object material; wherein the generated virtual image of the target object has a limb corresponding to the limb animation material or a wearing object corresponding to the wearing object material (paragraph [0036]: in FIG. 6, an image of a virtual headband (wearing object material) at a first rotation 601 is used as the user's head is turned to the right in a first frame, an image at a second rotation 603 is used as the user's head is facing forward in a second frame, and an image at a third rotation 605 is used as the user's head is turned to the left in a third frame; paragraph [0027]: any object that can be made as an image or images by photography, animation, or other graphic-generating techniques).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Shin and Knight’s to use virtual wearing object as taught by Smith, to enhance the captured visual data.

Claim 1 recites the functions of the apparatus recited in claim 18 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 18 applies to the method steps of claim 1.

Regarding claim 3, Shin as modified by Knight and Smith discloses the method according to claim 1, wherein the synthesizing the head image with the preset animation material to generate the virtual image of the target object comprises: 
performing face image segmentation on the head image to determine a boundary of the face image comprised in the head image (Shin’s paragraph [0172]: Referring to FIG. 6, a facial expression landmark point may be an eyebrow 61, an eye 62, a cheek 63, a forehead 64, a nose 65, a mouth 66, a jaw 67, and/or the like); 
determining a connection point of the animation material and the head image according to the boundary of the face image and the animation material; wherein the connection point is located on the boundary of the face image, or in a preset area near the boundary of the face image (Knight’s paragraph [0201]: human faces are to be segmented where the video is a spoken segment captured with the front facing camera; paragraph [0207]: Superpixel boundaries naturally align with edges in the image. Hence, by performing classifications on each super-pixel as opposed to each pixel, we incorporate edge information into the classification; Shin’s paragraph [0074]: when the head 110 connected to the body 101 rotates and is nodded together with the body 101 as the body 101 is nodded in the up and down direction); and 
synthesizing the head image with the preset animation material to generate the virtual image of the target object through the connection point (Shin’s paragraph [0215]: FIGS. 7 to 10 illustrate examples in which seven types of emotion classes are expressed using a preset animation character and a small number of facial expression landmark points; paragraph [0213]: the avatar character can be generated by selecting one of the basic animation characters that is stored in the storage unit 130 (of the robot 100) or can be received through the communication unit 190, and reflecting the detected facial expression landmark points of the user in the selected character). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Shin’s to detect face feature as taught by Knight, to provide user with a degree of augmented reality for an improved image or amusement; and combine Shin and Knight’s to use virtual wearing object as taught by Smith, to enhance the captured visual data.

Regarding claim 4, Shin as modified by Knight and Smith discloses the method according to claim 1, wherein before the synthesizing the head image with the preset animation material, the method further comprises: 
acquiring attribute information of the target object according to the head image (Shin’s paragraph [0234]: The emotion recognizer 74a may recognize the emotion information of the user based on the data related to the user (S1120)); and 
selecting an animation material matching with the attribute information from a preset animation material set according to the attribute information (Shin’s [0241]: The robot 100 may generate an avatar character by mapping emotion information of the recognized user to the face information of the user included in the data related to the user (S1130); paragraph [0215]: FIGS. 7 to 10 illustrate examples in which seven types of emotion classes are expressed using a preset animation character and a small number of facial expression landmark points; paragraph [0213]: the avatar character can be generated by selecting one of the basic animation characters that is stored in the storage unit 130 (of the robot 100) or can be received through the communication unit 190, and reflecting the detected facial expression landmark points of the user in the selected character). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Shin’s to detect face feature as taught by Knight, to provide user with a degree of augmented reality for an improved image or amusement; and combine Shin and Knight’s to use virtual wearing object as taught by Smith, to enhance the captured visual data.

Claim 5 recites the functions of the method recited in claim 4 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 4 applies to the method steps of claim 5.

Regarding claim 6, Shin as modified by Knight and Smith discloses the method according to claim 3, wherein before the synthesizing the head image with the preset animation material, the method further comprises: 
acquiring size information of the boundary of the face image; and selecting an animation material matching with the size information from a preset animation material set according to the size information (Shin’s paragraph [0223]: the avatar character may be generated differently depending on size, position of the detected landmark pointer of the user, and the user's emotion expression type). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Shin’s to detect face feature as taught by Knight, to provide user with a degree of augmented reality for an improved image or amusement; and combine Shin and Knight’s to use virtual wearing object as taught by Smith, to enhance the captured visual data.

Regarding claim 7, Shin as modified by Knight and Smith discloses the method according to claim 1, wherein the synthesizing the head image with the preset animation material comprises:  
adjusting the animation material according to the head image, and synthesizing the head image with the adjusted animation material (Shin’s paragraph [0234]: The emotion recognizer 74a may recognize the emotion information of the user based on the data related to the user (S1120); paragraph [0255]: The controller 140 (of the robot 100) may adjust the degree of change of the facial expression landmark points of the avatar character in correspondence with the recognized emotion information of the user; paragraph [0241]: The robot 100 may generate an avatar character by mapping emotion information of the recognized user to the face information of the user included in the data related to the user (S1130)). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Shin’s to detect face feature as taught by Knight, to provide user with a degree of augmented reality for an improved image or amusement; and combine Shin and Knight’s to use virtual wearing object as taught by Smith, to enhance the captured visual data.

Claim 8 recites the functions of the method recited in claim 7 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 7 applies to the method steps of claim 8.
Claim 9 recites the functions of the method recited in claim 7 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 7 applies to the method steps of claim 9.
Claim 10 recites the functions of the method recited in claim 7 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 7 applies to the method steps of claim 10.
Claim 11 recites the functions of the method recited in claim 7 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 7 applies to the method steps of claim 11.

Regarding claim 13, Shin as modified by Knight and Smith discloses the method according to claim 1, wherein in a condition that the real-time scene image comprises the face image of the target object, then acquiring the head image of the target object from the real-time scene image, comprises:
in a condition that the real-time scene image comprises the face image of the target object and satisfies a first preset condition, then acquiring the head image of the target object from the real-time scene image (Shin’s paragraph [0233]: The data related to the user may include image data (including the face of the user) and voice data (uttered by the user). The image data including the face of the user may be acquired through a camera of the image acquisition unit 120; Knight’s paragraph [0203]: In Process 310 facial feature detection is performed. The approximate location of the face and its internal features can be located using a feature detector trained to locate face features; paragraph [0099]: At step 104 the device reads the view and at step 106 it checks for a recognisable pattern. The device loops until a pattern is detected);
wherein the first preset condition comprises at least one of the following:
an area ratio of the face image in the real-time scene image exceeds a preset ratio threshold; or, the face image is located in a central area of the real-time scene image; or, a selection instruction for the target object is received from a user (Knight’s paragraph [0083]: the user may select the object of interest by touching the appropriate button on the screen). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Shin’s to detect face feature as taught by Knight, to provide user with a degree of augmented reality for an improved image or amusement; and combine Shin and Knight’s to use virtual wearing object as taught by Smith, to enhance the captured visual data.

Regarding claim 14, Shin as modified by Knight and Smith discloses the method according to claim 13, further comprising:
in a condition that a second preset condition is satisfied, then acquiring an image of a target item from the real-time scene image, generating a virtual image of the target item according to the target item, and displaying the virtual image of the target item in the real-time scene image based on the augmented reality display technology (Shin’s paragraph [0233]: The data related to the user may include image data (including the face of the user) and voice data (uttered by the user). The image data including the face of the user may be acquired through a camera of the image acquisition unit 120; Knight’s paragraph [0203]: In Process 310 facial feature detection is performed. The approximate location of the face and its internal features can be located using a feature detector trained to locate face features; paragraph [0099]: At step 104 the device reads the view and at step 106 it checks for a recognisable pattern. The device loops until a pattern is detected);
wherein the second preset condition comprises at least one of the following: 
the face image is not comprised in the real-time scene image; or, the area ratio of the face image in the real-time scene image does not exceed a preset ratio threshold in the real-time scene image; or, the face image in the real-time scene image is not located in the central area of the real-time scene image; or,  the face image in the real-time scene image is a profile of the target object, and a deflection angle of the profile of the target object exceeds a preset angle threshold; or, a selection instruction for the target item in the real-time scene image is received from a user (Knight’s paragraph [0083]: the user may select the object of interest by touching the appropriate button on the screen; paragraph [0099]: At step 104 the device reads the view and at step 106 it checks for a recognisable pattern. The device loops (not comprised) until a pattern is detected). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Shin’s to detect face feature as taught by Knight, to provide user with a degree of augmented reality for an improved image or amusement; and combine Shin and Knight’s to use virtual wearing object as taught by Smith, to enhance the captured visual data.

Regarding claim 15, Shin as modified by Knight and Smith discloses the method according to claim 1, further comprising: 
playing the animation material to perform motion control on the virtual image of the target object (Shin’s paragraph [0278]: the robot 100 may generate at least part of faces of the avatar character expressing a specific emotion, and/or determine a responding motion by combining the leveled emotion of the user and the feature point; paragraph [0351]: the second robot 100b may display the generated avatar character under the control of the controller 140, and may express the emotion of the video call counterpart by performing the responding motion (S1860); paragraph [0372]: the second robot 100b may generate an avatar character by mapping the emotion recognition result to the user's face information (S2040), and determine the responding motion corresponding to the movement of the video call counterpart (S2050)). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Shin’s to detect face feature as taught by Knight, to provide user with a degree of augmented reality for an improved image or amusement; and combine Shin and Knight’s to use virtual wearing object as taught by Smith, to enhance the captured visual data.

Claim 16 recites the functions of the method recited in claim 15 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 15 applies to the method steps of claim 16.

Regarding claim 17, Shin as modified by Knight and Smith discloses the method according to claim 1, further comprising: 
in response to a control instruction for the virtual image of the target object from a user, controlling the virtual image of the target object accordingly, wherein the control instruction comprises at least one of the following: a rotation control instruction, a scaling-up control instruction, a movement control instruction, and a scaling-down control instruction (Knight’s paragraph [0127] The app/method will allow for different size area selectors, as well as a zoom feature for minute accuracy; Shin’s paragraph [0223]: the avatar character may be generated differently depending on size, position of the detected landmark pointer of the user, and the user's emotion expression type). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Shin’s to detect face feature as taught by Knight, to provide user with a degree of augmented reality for an improved image or amusement; and combine Shin and Knight’s to use virtual wearing object as taught by Smith, to enhance the captured visual data.

Claim 19 recites the functions of the apparatus recited in claim 18 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 18 applies to the medium steps of claim 19.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shin U.S. Patent Application 20200090393 in view of Knight U.S. Patent Application 20200357180, in view of Smith U.S. Patent Application 20170032577, and further in view of Rhee U.S. Patent Application 20190286884.
Regarding claim 12, Shin as modified by Knight and Smith discloses the method according to claim 1, wherein before the synthesizing the head image with the preset animation material to generate the virtual image of the target object, the method further comprises: acquiring an axis of the head image, wherein the axis comprises at least one of a transverse axis and a longitudinal axis (Shin's paragraph [0067]: the front direction means the +y axis direction, the up and down direction means the z axis direction, and the left and right direction means the x axis direction). However, Shin as modified by Knight and Smith fails to disclose adjusting an angle of the head image according to the axis of the head image, to enable at least one of the transverse axis to remain horizontal and the longitudinal axis to remain vertical.
Rhee discloses adjusting an angle of the head image according to the axis of the head image, to enable at least one of the transverse axis to remain horizontal and the longitudinal axis to remain vertical (paragraph [0067]: adjusting the size and orientation of the personalized 3D face model to adjust the size and orientation of the user face in a 2D projection of the personalized 3D face model to match or substantially match the size and orientation of the user face in the enrollment image (aligned to horizontal and vertical axis)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Shin, Knight and Smith’s to adjust image angle as taught by Rhee, to generate a mapping between the input and output pattern.

Claim 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shin U.S. Patent Application 20200090393 in view of Knight U.S. Patent Application 20200357180, in view of Smith U.S. Patent Application 20170032577, and further in view of Jeong U.S. Patent Application 20050046629.
Regarding claim 20, Shin as modified by Knight and Smith discloses all the features with respect to claim 1 as outlined above. However, Shin as modified by Knight and Smith fails to disclose the limb or the wearing object of the virtual image performs a specific action.
Jeong discloses the limb or the wearing object of the virtual image performs a specific action (paragraph [0004]: an animation of deformable objects such as hair or clothes of a game character waving or fluttering in the wind breathes vividness into game contents).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Shin, Knight and Smith’s to move virtual image as taught by Jeong, to intuitively and easily animate various forms of deformable objects.

Regarding claim 21, Shin as modified by Knight and Smith discloses the method according to claim 20, wherein the specific action of the limb comprises a running, a jumping, a waving of hands, or a waving of an object; the specific action of the wearing object comprises a swaying in wind (Jeong’s paragraph [0004]: an animation of deformable objects such as hair or clothes of a game character waving or fluttering in the wind breathes vividness into game contents).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Shin, Knight and Smith’s to move virtual image as taught by Jeong, to intuitively and easily animate various forms of deformable objects.

Response to Arguments

Applicant's arguments filed 8/19/2022, page 7 - 11, with respect to the rejection(s) of claim(s) 1 under 103, have been fully considered and are moot upon a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over Shin U.S. Patent Application 20200090393 in view of Knight U.S. Patent Application 20200357180, and further in view of Smith U.S. Patent Application 20170032577, as outlined above.

Applicant argues on page 7-11 that Shin, Knight and Rhee do not disclose or suggest the preset animation material which comprises a limb animation material or a wearing object material; the avatar character defined in Shin is generated by mapping emotion information rather than synthesizing a head image with the preset animation material as recited in amended claim 1.

In reply, the rejection is based on Shin, Knight and Smith combined. Smith discloses the preset animation material comprises a wearing object material (paragraph [0036]: in FIG. 6, an image of a virtual headband (wearing object material) at a first rotation 601 is used as the user's head is turned to the right in a first frame, an image at a second rotation 603 is used as the user's head is facing forward in a second frame, and an image at a third rotation 605 is used as the user's head is turned to the left in a third frame; paragraph [0027]: any object that can be made as an image or images by photography, animation, or other graphic-generating techniques).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616